

117 S2746 IS:  Keep Children and Families Safe from Lead Hazards Act 
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2746IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Rubio (for himself, Mr. Hagerty, and Mr. Warnock) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Department of Housing and Urban Development to conduct an annual risk assessment of properties receiving tenant-based or project-based rental assistance for lead-based hazards, and for other purposes.1.Short titleThis Act may be cited as the  Keep Children and Families Safe from Lead Hazards Act .2.Lead-based paint(a)DefinitionsIn this section—(1)the term covered housing means a dwelling unit receiving project-based rental assistance or tenant-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); and(2)the term Department means the Department of Housing and Urban Development.(b)Annual risk assessment and reportNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Deputy Assistant Secretary for the Office of Multifamily Housing Programs of the Department, in collaboration with the Office of Lead Hazard Control and Healthy Homes of the Department, shall—(1)conduct a risk assessment of covered housing to identify properties with the greatest risk of exposing children under the age of 6 years old to lead hazards, including lead-based paint and lead service lines;(2)develop an action plan relating to remediation, control, and safeguards to address lead hazards, including lead-based paint and lead-service lines, in covered housing identified in the risk assessment conducted under paragraph (1), with priority given to those properties with children under the age of 6 years old; and (3)submit to Congress a report on properties with covered housing that have lead-based paint or lead service lines, including the number of children under the age of 6 years old living at these properties. (c)Uniform physical condition standard inspectionsIn conducting uniform physical condition inspections in accordance with part 5 of title 24, Code of Federal Regulations, or any successor regulation, the Secretary shall include lead-based paint and lead service lines in the graded scoring as an exigent health and safety deficiency to ensure that—(1)lead-based paint and lead service lines are tracked at each applicable property; and(2)the owners of those properties are held accountable for remediating deficiencies. 